DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed on 1/25/2021 has been entered. Claims 11-19, and 29-39 remain pending in the application. Claims 40-41 are new. 
Applicants amendments to the drawings have overcome the objections previously set forth in the Non-final Office Action mailed 9/23/2020.
Applicants amendments to the specification have overcome the objections previously set forth in the Non-final Office Action mailed 9/23/2020.
Applicants amendments to the claims have overcome the objections previously set forth in the Non-final Office Action mailed 9/23/2020.
Applicants amendments to the claims have failed to overcome all of the rejections under 35 USC 112 previously set forth in the Non-final Office Action mailed 9/23/2020.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claim 12,

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11, 13-16, 18-19, and 29-31 are rejected under 35 U.S.C. 103 as being unpatentable over Gellman (U.S. PG publication 20040147873) as evidence by Sand (U.S. PG publication 20020049448) further in view of Osborne (U.S. PG publication 20110106054) as evidence by Leeflang (U.S. PG publication 20150173592) further in view of Paris (U.S. PG publication 20080243130).
In regard to claim 11,
[AltContent: connector][AltContent: ][AltContent: textbox (Distal end)][AltContent: connector][AltContent: ][AltContent: ][AltContent: textbox (Proximal end)][AltContent: ][AltContent: textbox (Proximal end of inner member)][AltContent: textbox (Distal tip)][AltContent: arrow][AltContent: textbox (Distal portion)][AltContent: textbox (Outer member)][AltContent: textbox (Outlet)][AltContent: arrow]
    PNG
    media_image1.png
    659
    273
    media_image1.png
    Greyscale

Gellman discloses a system (figure 6A and 6B, item 1) for injecting a viscous injectate (figure 6A and 6B, item 13) into tissue within a patient's body (paragraph [0004] and [0024]), comprising: 

[AltContent: textbox (Cross-section at distal end)][AltContent: textbox (Cross-section at needle tip)][AltContent: connector][AltContent: connector]
    PNG
    media_image2.png
    275
    293
    media_image2.png
    Greyscale

a needle tip (figure 6A and 6B, item 8) extending distally beyond the distal end to a distal tip (see figure 6A and 6B; paragraph [0023]), the needle tip having a cross-section smaller than a cross-section of the distal end (see figure 6A and 6B; paragraph [0023]) and a passage (see figure 6A above) communicating between the lumen and an outlet in the distal tip (paragraph [0023]); 
an inner member (figure 6A and 6B, item 10 and 11) slidably disposed within the lumen (see figure 6A above), the inner member comprising a proximal end (see figure 6A above: wherein the portion proximal driver guide 11 is construed as the proximal end of the inner member) disposed adjacent the outer member proximal end (see figure 6A above) and a distal end (figure 6A, item 10tp) disposed within the lumen (see figure 6A), the inner member having an outer profile smaller than an inner profile of the lumen (see figure 6A) such that the injectate passes through the lumen around the inner member (see figure 6A and 6B; paragraph [0034]), the inner member movable from a distal position (position shown in 
Gellman as evidence by Sand fails to disclose a distal portion that is substantially flexible to facilitate advancement of the distal end through tortuous anatomy; a source of viscous injectate coupled to the proximal end and communicating with the lumen for delivering the injectate through the lumen and passage and out the outlet.
Osborne teaches a distal portion (figure 1, item 130) adjacent the distal end that is substantially flexible (paragraph [0028]: multi-lumen mixing device 130 includes a cutting/burrowing feature on tip 144 while being constructed of a flexible material; paragraph [0027]) to facilitate advancement of the distal end through tortuous anatomy (Examiner notes “to facilitate advancement of the distal end through tortuous anatomy” is an intended use limitation and a substantially flexible distal portion is fully capable of facilitating advancement of the distal end through tortuous anatomy due to its material properties/flexibility 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the distal portion of Gellman as evidence by Sand to include a distal portion that is substantially flexible to facilitate advancement of the distal end through tortuous anatomy, as taught by Osborne as evidence by Leeflang, for the purpose of implementing desired material characteristics depending on the desired use (paragraph [0028] of Osborne) and for the purpose of facilitating placement of the device as evidence by Leeflang who teaches catheter 10 may be substantially flexible at the distal end 14 to facilitate advancement through tortuous anatomy and may be semi-rigid or rigid at the proximal end 11 to enhance pushability and/or torqueability of the catheter 10 without substantial risk of buckling or kinking (see paragraph [0038] of Leeflang).
Gellman as evidence by Sand in view of Osborne as evidence by Leeflang fails to disclose a source of viscous injectate coupled to the proximal end and communicating with the lumen for delivering the injectate through the lumen and passage and out the outlet.
Paris teaches a system (see figure 1-2, 5 and 6, item 1) for injecting a viscous injectate (paragraph [0030]) comprising a source of viscous injectate (gun, mix tip, and side port 14; paragraph [0063]: wherein a gun and mix tip are attached to side port 14 to supply bone augmentation material; paragraph [0030]: wherein devices are capable of delivering viscous compositions, such as bone cements) coupled to the proximal end (see figure 5 and paragraph [0063]) and communicating with the lumen (figure 5, item 7) for delivering the injectate through the lumen and passage and out the outlet (paragraph [0063], [0040]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Gellman as evidence by Sand in view of Osborne as evidence by Leeflang to include a side port at the proximal end with a source of viscous injectate coupled to the proximal end via the side port and communicating with the lumen for delivering the 
In regard to claim 13,
Gellman as evidence by Sand in view of Osborne as evidence by Leeflang in view of Paris teaches the system of claim 11. Gellman further discloses further comprising: 
a handle (figure 6A, item 26) on the outer member proximal end (see figure 6A; paragraph [0035]); and 
a port (opening in handle 26; see figure 6A where the inner member 10 extends through an opening/port on the handle 26 and is connected to item 12) on the handle through which the inner member proximal end is slidably disposed (paragraph [0034]; see change in position of inner member proximal end in figure 6A to 6B) such that the inner member proximal end is exposed from the handle (see figure 6A and 6B wherein part of the inner member proximal end is exposed from the handle) and may be manipulated manually to move the inner member between the distal position and the proximal position (paragraph [0034]: a linear force is exerted on the mixing member 10, either manually, mechanically, or through the use of the drive mechanism 3, and the mixing member 10 is used as a plunger to push shear-sensitive injectable material 13 within the reservoir 7r through the needle assembly 18; Examiner notes the inner member proximal end may be manipulated indirectly manually).
In regard to claim 14,
Gellman as evidence by Sand in view of Osborne as evidence by Leeflang in view of Paris teaches the system of claim 13. Gellman further discloses further comprising one or more seals (figure 6A, item 6) in the port (see position of seal in figure 6A which is located in the opening of the handle 26) to provide a fluid-tight seal (paragraph [0022]) and prevent fluid within the lumen from escaping out the port (paragraph [0022]).
In regard to claim 15,
Gellman as evidence by Sand in view of Osborne as evidence by Leeflang in view of Paris teaches the system of claim 13. Gellman further discloses further comprising a hub (figure 6A, item 12) on the inner member proximal end (see figure 6A) to facilitate manipulating the inner member (paragraph [0007] and [0030]).

Gellman as evidence by Sand in view of Osborne as evidence by Leeflang in view of Paris teaches the system of claim 11. 
Gellman further discloses further comprising: 
a handle (figure 6A, item 26) on the outer member proximal end (see figure 6A; paragraph [0035]); and 
an actuator (figure 6A, item 15) on the handle (see figure 6A) coupled to the inner member (paragraph [0028]; see figure 6A) for directing the inner member between the distal position and the proximal position (paragraph [0034]).
In regard to claim 18,
Gellman as evidence by Sand in view of Osborne as evidence by Leeflang in view of Paris teaches the system of claim 11. 
[AltContent: ][AltContent: textbox (Distal end)][AltContent: textbox (Distal stop)][AltContent: connector]
    PNG
    media_image2.png
    275
    293
    media_image2.png
    Greyscale

Gellman further discloses further comprising a distal stop (see figure 6A above) on the outer member distal end (see figure 6A above), the needle tip (figure 6A, item 8) extending distally beyond the distal stop (see figure 6A above).
In regard to claim 19,
[AltContent: ][AltContent: textbox (Distal end)][AltContent: textbox (Distal stop)][AltContent: connector]
    PNG
    media_image2.png
    275
    293
    media_image2.png
    Greyscale


Gellman as evidence by Sand in view of Osborne as evidence by Leeflang in view of Paris teaches the system of claim 18. Gellman further discloses wherein the distal stop comprises one or more passages (see figure 6A) communicating between the lumen and the needle tip passage (see figure 6A).
In regard to claim 29,
[AltContent: textbox (Outer dimension of the body of the distal stop)][AltContent: connector][AltContent: connector][AltContent: textbox (Outer dimension of the outer member distal end)][AltContent: textbox (Distal stop)][AltContent: ]
    PNG
    media_image2.png
    275
    293
    media_image2.png
    Greyscale

Gellman as evidence by Sand in view of Osborne as evidence by Leeflang in view of Paris teaches the system of claim 19. Gellman further discloses wherein the distal stop comprises a body having an outer dimension larger than an outer dimension of the outer member distal end (see figure 6A above).

[AltContent: textbox (Distal surface)][AltContent: arrow][AltContent: connector][AltContent: ][AltContent: textbox (Distal end)][AltContent: connector][AltContent: ][AltContent: ][AltContent: textbox (Proximal end)][AltContent: ][AltContent: textbox (Proximal end of inner member)][AltContent: textbox (Distal tip)][AltContent: arrow][AltContent: textbox (Distal portion)][AltContent: textbox (Outer member)][AltContent: textbox (Outlet)][AltContent: arrow]
    PNG
    media_image1.png
    659
    273
    media_image1.png
    Greyscale

Gellman as evidence by Sand in view of Osborne as evidence by Leeflang in view of Paris teaches the system of claim 19. Gellman further discloses wherein the distal stop comprises a rounded or flat distal surface (see figure 6A above) adjacent the needle tip (see figure 6A above; Examiner notes Merriam-Webster dictionary defines adjacent as “not distant: nearby” and it is Examiner’s position that the distal surface is disposed nearby the needle tip) to limit penetration of the needle tip into tissue (Examiner notes “to limit penetration of the needle tip into tissue” is a functional limitation and the distal surface is fully capable of limiting/restricting penetration of the needle tip into the tissue since the distal surface has a larger diameter compared to the needle 8).
In regard to claim 31,
[AltContent: textbox (Distal surface)][AltContent: arrow][AltContent: connector][AltContent: ][AltContent: textbox (Distal end)][AltContent: connector][AltContent: ][AltContent: ][AltContent: textbox (Proximal end)][AltContent: ][AltContent: textbox (Proximal end of inner member)][AltContent: textbox (Distal tip)][AltContent: arrow][AltContent: textbox (Distal portion)][AltContent: textbox (Outer member)][AltContent: textbox (Outlet)][AltContent: arrow]
    PNG
    media_image1.png
    659
    273
    media_image1.png
    Greyscale

Gellman as evidence by Sand in view of Osborne as evidence by Leeflang in view of Paris teaches the system of claim 11. Gellman further discloses wherein the outer member distal end comprises a substantially flat distal surface (see figure 6A above) adjacent the needle tip (see figure 6A above; Examiner notes Merriam-Webster dictionary defines adjacent as “not distant: nearby” and it is Examiner’s position that the distal surface is disposed nearby the needle tip) to limit penetration of the needle tip into tissue (Examiner notes “to limit penetration of the needle tip into tissue” is a functional limitation and the distal surface is fully capable of limiting penetration of the needle tip into the tissue since the distal surface has a larger diameter compared to the needle 8).
Claims 32-40 are rejected under 35 U.S.C. 103 as being unpatentable over Gellman (U.S. PG publication 20040147873) as evidence by Sand (U.S. PG publication 20020049448) further in view of .
In regard to claim 32,
[AltContent: connector][AltContent: ][AltContent: textbox (Distal end)][AltContent: connector][AltContent: ][AltContent: ][AltContent: textbox (Proximal end)][AltContent: ][AltContent: textbox (Proximal end of inner member)][AltContent: textbox (Distal tip)][AltContent: arrow][AltContent: textbox (Distal portion)][AltContent: textbox (Outer member)][AltContent: textbox (Outlet)][AltContent: arrow]
    PNG
    media_image1.png
    659
    273
    media_image1.png
    Greyscale

Gellman discloses a system (figure 6A and 6B, item 1) for injecting a viscous injectate (figure 6A and 6B, item 13) into tissue within a patient's body (paragraph [0004] and [0024]), comprising: 
an outer member (see figure 6A above) comprising a proximal end (see figure 6A above), a distal end (see figure 6A above) sized for introduction into a patient's body (Examiner notes “sized for introduction into the patient’s body” is an intended use limitation and the distal end of the needle assembly 18 would be fully capable of being introduced into a patient’s body due to its structure/function with needle 8), a lumen (see figure 6A above wherein material 13 is within the lumen) extending between 
a needle tip (figure 6A and 6B, item 8) extending distally beyond the distal end to a distal tip (see figure 6A and 6B; paragraph [0023]) and including a passage (see figure 6A above) communicating between the lumen and an outlet in the distal tip (paragraph [0023]);
a handle (figure 1, item 26) on the proximal end (see figure 6A above); 
an inner member (figure 6A and 6B, item 10 and 11) slidably disposed within the lumen (see figure 6A above), the inner member comprising a proximal end (see figure 6A above: wherein the portion proximal driver guide 11 is construed as the proximal end of the inner member) disposed adjacent the outer member proximal end (see figure 6A above) and a distal end (figure 6A, item 10tp) disposed within the lumen (see figure 6A), the inner member having an outer profile smaller than an inner profile of the lumen (see figure 6A) such that the injectate passes through the lumen around the inner member (see figure 6A and 6B; paragraph [0034]), the inner member movable from a distal position (position shown in figure 6B) wherein the inner member distal end is disposed adjacent the passage during delivery of the injectate (see figure 6B; Examiner notes Merriam-Webster dictionary defines adjacent as “not distant: nearby” and it is Examiner’s position that the inner member distal end is disposed nearby the passage during delivery of the injectate) and a proximal position (position shown in figure 6A which represents both the position the inner member would be prior to delivery and after retraction of the inner member from the position shown in figure 6B) in which the inner member distal end is directed proximally away from the passage (see position shown in figure 6A) after delivery of the injectate to prevent the injectate from expressing from the distal tip (Examiner notes when the inner member is retracted from the position shown in figure 6B the inner member would be in the position shown in figure 6A. Examiner further notes “the inner member movable from a distal position wherein the inner member distal end is disposed adjacent the passage during delivery of the injectate around the inner member and a proximal position in which the inner member distal end is directed proximally away from the passage after delivery of the injectate to prevent the injectate from expressing from the distal tip” is an intended use limitation and the inner member of Gellman is fully capable of the function due to its structure as supported by paragraph 
Gellman as evidence by Sand fails to disclose a source of viscous injectate; a distal portion that is substantially flexible to facilitate advancement of the distal end through tortuous anatomy; a handle on the proximal end including a port communicating with the lumen and connectable to the source of viscous injectate for delivering the injectate through the port, lumen, and passage and out the outlet.
[AltContent: textbox (Handle )][AltContent: connector][AltContent: ]
    PNG
    media_image3.png
    308
    438
    media_image3.png
    Greyscale

Paris teaches a system (see figure 1-2, 5 and 6, item 1) for injecting a viscous injectate (paragraph [0030]) comprising a source of viscous injectate (gun and mix tip containing viscous injectate, paragraph [0063]: wherein a gun and mix tip are attached to side port 14 to supply bone augmentation material; paragraph [0030]: wherein devices are capable of delivering viscous compositions, such as bone cements); a handle (see figure 5 above) on the proximal end (see figure 5 and paragraph [0063]) including a port (side port item 14 with opening as shown in figure 5) communicating with the lumen 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the handle and outer member of Gellman as evidence by Sand to include an opening in the proximal end the outer member connected to a port in the handle at the proximal end with a source of viscous injectate coupled to the proximal end via the port and communicating with the lumen and connectable to the source of viscous injectate for delivering the injectate through the port, lumen, and passage and out the outlet, as taught by Paris, for the purpose of enabling easy filling of a viscous composition (paragraph [0040]-[0041] and [0063] of Paris). 
Gellman as evidence by Sand in view of Paris fails to disclose a distal portion that is substantially flexible to facilitate advancement of the distal end through tortuous anatomy.
Osborne teaches a distal portion (figure 1, item 130) adjacent the distal end that is substantially flexible (paragraph [0028]: multi-lumen mixing device 130 includes a cutting/burrowing feature on tip 144 while being constructed of a flexible material; paragraph [0027]) to facilitate advancement of the distal end through tortuous anatomy (Examiner notes “to facilitate advancement of the distal end through tortuous anatomy” is an intended use limitation and a substantially flexible distal portion is fully capable of facilitating advancement of the distal end through tortuous anatomy due to its material properties/flexibility and further as evidence by Leeflang who teaches catheter 10 may be substantially flexible at the distal end 14 to facilitate advancement through tortuous anatomy, and/or may be semi-rigid or rigid at the proximal end 11 to enhance pushability and/or torqueability of the catheter 10 without substantial risk of buckling or kinking (see paragraph [0038] of Leeflang)).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the distal portion of Gellman as evidence by Sand in view of Paris to include a distal portion that is substantially flexible to facilitate advancement of the distal end through tortuous anatomy, as taught by Osborne as evidence by Leeflang, for the purpose of implementing desired material characteristics depending on the desired use (paragraph [0028] of Osborne) and for the purpose of facilitating placement of the device as evidence by Leeflang who teaches catheter 10 may be substantially flexible at the distal end 14 to facilitate advancement through tortuous 
In regard to claim 33,
Gellman as evidence by Sand in view of Paris in view of Osborne as evidence by Leeflang teaches the system of claim 32. 
[AltContent: textbox (Cross-section at distal end)][AltContent: textbox (Cross-section at needle tip)][AltContent: connector][AltContent: connector]
    PNG
    media_image2.png
    275
    293
    media_image2.png
    Greyscale

Gellman further discloses wherein the needle tip has a cross-section smaller than a cross-section of the distal end of the outer member (see figure 6A above).
In regard to claim 34,
Gellman as evidence by Sand in view of Paris in view of Osborne as evidence by Leeflang teaches the system of claim 32. 
[AltContent: ][AltContent: textbox (Distal end)][AltContent: textbox (Distal stop)][AltContent: connector]
    PNG
    media_image2.png
    275
    293
    media_image2.png
    Greyscale

Gellman further discloses further comprising a distal stop (see figure 6A above) on the outer member distal end (see figure 6A above), the needle tip extending distally beyond the distal stop (see figure 6A above).
In regard to claim 35,
Gellman as evidence by Sand in view of Paris in view of Osborne as evidence by Leeflang teaches the system of claim 34. 
[AltContent: ][AltContent: textbox (Distal end)][AltContent: textbox (Distal stop)][AltContent: connector]
    PNG
    media_image2.png
    275
    293
    media_image2.png
    Greyscale

Gellman further discloses wherein the distal stop comprises one or more passages communicating between the lumen and the needle tip passage (see figure 6A above).
In regard to claim 36,

[AltContent: textbox (Outer dimension of the body of the distal stop)][AltContent: connector][AltContent: connector][AltContent: textbox (Outer dimension of the outer member distal end)][AltContent: textbox (Distal stop)][AltContent: ]
    PNG
    media_image2.png
    275
    293
    media_image2.png
    Greyscale

Gellman further discloses wherein the distal stop comprises a body having an outer dimension larger than an outer dimension of the outer member distal end (see figure 6A above).
In regard to claim 37,
Gellman as evidence by Sand in view of Paris in view of Osborne as evidence by Leeflang teaches the system of claim 34. Gellman further discloses wherein the distal stop comprises a rounded or flat distal surface (see figure 6A above) adjacent the needle tip (see figure 6A above; Examiner notes Merriam-Webster dictionary defines adjacent as “not distant: nearby” and it is Examiner’s position that the distal surface is disposed nearby the needle tip) to limit penetration of the needle tip into tissue (Examiner notes “to limit penetration of the needle tip into tissue” is a functional limitation and the distal surface is fully capable of limiting/restricting penetration of the needle tip into the tissue since the distal surface has a larger diameter compared to the needle 8).
In regard to claim 38,
Gellman as evidence by Sand in view of Paris in view of Osborne as evidence by Leeflang teaches the system of claim 32. Gellman further discloses further comprising a release member port (opening in handle 26; see figure 6A where the inner member 10 extends through an opening/port on the handle 26 and is connected to item 12) on the handle through which the inner member is slidably disposed (paragraph [0034]; see change in position of inner member proximal end in figure 6A to 6B) 
In regard to claim 39,
Gellman as evidence by Sand in view of Paris in view of Osborne as evidence by Leeflang teaches the system of claim 38. Gellman further discloses further comprising a hub (figure 6A, item 12) on the inner member proximal end (see figure 6A) to facilitate manipulating the inner member (paragraph [0007] and [0030]).
In regard to claim 40,
Gellman as evidence by Sand in view of Paris in view of Osborne as evidence by Leeflang teaches the system of claim 32.  Gellman as evidence by Sand as modified by Paris in view of Osborne as evidence by Leeflang teaches wherein the source of viscous injectate (gun and mix tip of Paris) comprises an actuator (gun of Paris) for selectively directing the injectate from the source through the lumen and out the outlet (see paragraph [0063] of Paris), and wherein the inner member is slidable independently of the actuator (see figure 6A of Gellman and figure 5 and paragraph [0063] of Paris wherein the inner member 10 would be slidable independently of the actuator of Paris).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Gellman (U.S. PG publication 20040147873) as evidence by Sand (U.S. PG publication 20020049448) in view of Osborne (U.S. PG publication 20110106054) as evidence by Leeflang (U.S. PG publication 20150173592) in view of Paris (U.S. PG publication 20080243130) further in view of Flanagan (U.S. PG publication 20170095643).
In regard to claim 12,
Gellman as evidence by Sand in view of Osborne as evidence by Leeflang in view of Paris teaches the system of claim 11.

Gellman as evidence by Sand in view of Osborne as evidence by Leeflang in view of Paris fails to disclose wherein the source of viscous injectate comprises a manifold coupled to the outer member proximal end.
Flanagan teaches wherein the source of viscous injectate (figure 1, item 124, 125, 122; paragraph [0054]; [0057]) comprises a manifold (figure 1, item 122) coupled to the outer member proximal end (figure 1, item 102). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the side port of the source of viscous injectate in Gellman as evidence by Sand in view of Osborne as evidence by Leeflang in view of Paris to include a manifold coupled to the outer member proximal end, as taught by Flanagan, for the purpose of allowing multiple sources to be coupled to the outer member at one time (paragraph [0054] of Flanagan). 
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Gellman (U.S. PG publication 20040147873) as evidence by Sand (U.S. PG publication 20020049448) in view of Osborne (U.S. PG publication 20110106054) as evidence by Leeflang (U.S. PG publication 20150173592) in view of Paris (U.S. PG publication 20080243130) further in view of Agerup (U.S. PG publication 20040267201).
In regard to claim 17,
Gellman as evidence by Sand in view of Osborne as evidence by Leeflang in view of Paris teaches the system of claim 11.
Gellman further discloses further comprising: an actuator (figure 6A, item 15) coupled to the inner member for advancing the inner member to the distal position during delivery of the injectate (paragraph [0028] and [0034]).

Agerup teaches a biasing mechanism (figure 1, item 61) coupled to the inner member (figure 1, item 51) for automatically retracting the inner member to the proximal position (see position in figure 2d) when the actuator is released (paragraph [0087]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the inner member of Gellman as evidence by Sand in view of Osborne as evidence by Leeflang in view of Paris to include a biasing mechanism coupled to the inner member for automatically retracting the inner member to the proximal position when the actuator is released, as taught by Agerup, and for the purpose of aiding in advancement/retraction via a biasing force (paragraph [0087] of Agerup).
Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Gellman (U.S. PG publication 20040147873) as evidence by Sand (U.S. PG publication 20020049448) in view of Paris (U.S. PG publication 20080243130) in view of Osborne (U.S. PG publication 20110106054) as evidence by Leeflang (U.S. PG publication 20150173592) further in view of Goodman (U.S. PG publication 20160067406).
In regard to claim 41,
Gellman as evidence by Sand in view of Paris in view of Osborne as evidence by Leeflang teaches the system of claim 32.
Gellman as evidence by Sand in view of Paris in view of Osborne as evidence by Leeflang is silent as to wherein the distal portion has a length of about ninety centimeters (90 cm) or more.
Goodman teaches a distal portion (figure 1, item 110) has a length of about ninety centimeters (90 cm) or more (paragraph [0031]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the distal portion of Gellman as evidence by Sand in view of Paris in view of Osborne as evidence by Leeflang to include wherein the distal portion has a .
Response to Arguments
Applicant’s arguments, see page 14-15 filed 1/25/2021 with respect to the limitations “an actuator for selectively directing the injectate from the source through the lumen and out the outlet” in claim 12, “an actuator for directing the inner member between the distal position and the proximal portion” in claim 16, “a biasing mechanism for automatically retracting the inner member to the proximal position” in claim 17, and “an actuator coupled to the inner member for advancing the inner member to the distal position during delivery of the injectate” in claim 17 not invoking 35 U.S.C. 112(f) have been fully considered and are persuasive. These limitations are no longer being interpreted under 35 U.S.C. 112(f).
Applicant's arguments filed 1/25/2021 in regard to the claims rejected under 35 U.S.C. 112(b) have been fully considered but they are not persuasive. In the non-final rejection mailed 9/23/2020 claim 12 was rejected under 35 U.S.C. 112(b) as it was unclear as claimed which structure comprises an actuator for selectively directing the injected from the source through the lumen and out the outlet. Applicant has not provided any specific arguments in regard to the rejection of claim 12 under 35 U.S.C. 112(b) and claim 12 has not been amended. Accordingly the rejection of claim 12 under 35 U.S.C. 112(b) remains. 
Applicant’s arguments with respect to the rejection of claims 11-19 and 29-39 under 35 U.S.C. 102 and 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA ELIZABETH LALONDE whose telephone number is (313)446-6594.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDRA LALONDE/               Examiner, Art Unit 3783                                                                                                                                                                                         /AMBER R STILES/Primary Examiner, Art Unit 3783